Name: 79/508/EEC: Council Decision of 24 May 1979 amending Decision 78/476/EEC on the equivalence of checks on practices for the maintenance of varieties carried out in non-member countries
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-05-31

 Avis juridique important|31979D050879/508/EEC: Council Decision of 24 May 1979 amending Decision 78/476/EEC on the equivalence of checks on practices for the maintenance of varieties carried out in non-member countries Official Journal L 133 , 31/05/1979 P. 0025 - 0026 Greek special edition: Chapter 03 Volume 25 P. 0101 Spanish special edition: Chapter 03 Volume 16 P. 0116 Portuguese special edition Chapter 03 Volume 16 P. 0116 ****( 1 ) OJ NO L 225 , 12 . 10 . 1970 , P . 1 . ( 2 ) OJ NO L 16 , 20 . 1 . 1978 , P . 23 . ( 3 ) OJ NO L 152 , 8 . 6 . 1978 , P . 17 . COUNCIL DECISION OF 24 MAY 1979 AMENDING DECISION 78/476/EEC ON THE EQUIVALENCE OF CHECKS ON PRACTICES FOR THE MAINTENANCE OF VARIETIES CARRIED OUT IN NON-MEMBER COUNTRIES ( 79/508/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 70/457/EEC OF 29 SEPTEMBER 1970 ON THE COMMON CATALOGUE OF VARIETIES OF AGRICULTURAL PLANT SPECIES ( 1 ), AS LAST AMENDED BY DIRECTIVE 78/55/EEC ( 2 ), AND IN PARTICULAR ARTICLE 21 ( 1 ) ( B ) THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , WHEREAS , BY DECISION 78/476/EEC ( 3 ), THE COUNCIL NOTED THAT THE OFFICIAL CHECKS ON PRACTICES FOR THE MAINTENANCE OF VARIETIES CARRIED OUT IN CERTAIN NON-MEMBER COUNTRIES AFFORD THE SAME GUARANTEES AS THOSE CARRIED OUT BY THE MEMBER STATES ; WHEREAS IN THE MEANTIME IT HAS BEEN ESTABLISHED THAT SUCH PRACTICES ARE ALSO OFFICIALLY CHECKED IN ROMANIA IN CONNECTION WITH A CERTAIN SPECIES ; WHEREAS AN EXAMINATION OF THE CONDITIONS UNDER WHICH OFFICIAL CHECKS ON PRACTICES FOR THE MAINTENANCE OF VARIETIES ARE CARRIED OUT IN ROMANIA HAS SHOWN THAT THESE CHECKS AFFORD THE SAME GUARANTEES AS THOSE CARRIED OUT BY THE MEMBER STATES ; WHEREAS ROMANIA SHOULD THEREFORE ALSO BE GRANTED EQUIVALENCE , HAS ADOPTED THIS DECISION : ARTICLE 1 WITH EFFECT FROM 1 JULY 1978 , THE FOLLOWING NEW ITEM SHALL BE INSERTED IN THE ANNEX TO DECISION 78/476/EEC : **** // // 1 // 2 // 3 // 4 // REFERENCE NUMBER // COUNTRY // AUTHORITY RESPONSIBLE FOR CARRYING OUT CHECKS // SPECIES // // 6A // ROMANIA ( R ) // MINISTERUL AGRICULTURII SI INDUSTRIEI ALIMENTARE - CENTRALA EXPERIMENTALA AL // HELIANTHUS ANNUUS // // // COMISIEI DE STAT PENTRU INCERCAREA SI OMOLOGAREA SOIURILOR ( MINISTRY OF AGRI- // // // CULTURE AND FOOD INDUSTRIES - EXPERIMENTAL STATION OF THE STATE COMMIS- // // // SION FOR THE TESTING AND HOMOLOGATION OF VARIETIES ) // ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 24 MAY 1979 . FOR THE COUNCIL THE PRESIDENT J . FRANCOIS-PONCET